Filed 3/22/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 61







In the Matter of the Judicial Vacancy in District Judgeship No. 3, with Chambers in Dickinson, North Dakota, Southwest Judicial District







No. 20120089









Per curiam.

[¶1]	On February 7, 2012, the Honorable H. Patrick Weir, Judge of the District Court, with chambers in Dickinson, Southwest Judicial District, notified this Court that he did not  intend to be a candidate for his position when his current term expires December 31, 2012.   Under Section 27-05-02.1(2), N.D.C.C., Judge Weir’s declaration of his intention not to seek reelection will create a vacancy in District Judgeship No. 3 in the Southwest Judicial District.

 [¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the Southwest Judicial District was posted February 8, 2012, on the website of the Supreme Court.  Notice was also electronically provided to all presiding judges of the state.  Written comments on the vacancy were permitted through March 15, 2012.  For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of this vacancy.

[¶4]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed March 14, 2012, by the Southwest Judicial District.

[¶5]	The Court received several comments supporting the retention of the vacancy in the Southwest Judicial District.  There were no filings received suggesting the vacancy be transferred from Dickinson or the district.

[¶6]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide caseload data.

[¶7]	Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.

[¶8]	IT IS HEREBY ORDERED, that Judgeship No. 3 at Dickinson in the Southwest Judicial District be filled, that an election for this office be held, and that this office appear on the 2012 primary and general election ballots in North Dakota.

[¶9]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Mary Muehlen Maring